Citation Nr: 1327001	
Decision Date: 08/23/13    Archive Date: 08/29/13

DOCKET NO.  09-42 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1966 to January 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana which, in part, denied service connection for hypertension, and assigned a temporary total disability rating for the Veteran's service-connected PTSD due to hospitalization of a service-connected disability effective October 8, 2004, and assigned a 50 percent rating effective December 1, 2004.  

Because the 100 percent rating assigned to the Veteran's service-connected PTSD is the maximum rating available for this disability, a higher rating claim for PTSD for the time period between October 8, 2004, and November 30, 2004, is no longer on appeal.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The impairment from the Veteran's PTSD more closely approximates deficiencies in most areas rather than reduced reliability and productivity; total occupational and social impairment as a result of PTSD is not shown.



CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, but no higher, for PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the RO provided notice to the Veteran in a March 2005 letter, prior to the date of the issuance of the appealed February 2006 rating decision.  The March 2005 letter explained what information and evidence was needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

A March 2006 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the March 2006 letter, and opportunity for the Veteran to respond, the January 2013 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the reports of February 2005 and January 2013 VA examinations.  The February 2005 and January 2013 examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the February 2005 and January 2013 VA examination reports are sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012). 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

In October 2004, VA received the Veteran's claim for increased disability compensation.

In this case, the Veteran is currently assigned a 50 percent rating for PTSD under Diagnostic Code 9411.

The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula.  See 38 C.F.R. § 4.130. 

Under the general rating formula, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2012).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  According to the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms [e.g., depressed mood and mild insomnia] or some difficulty in social, occupational, or school functioning [e.g., occasional truancy, or theft within the household], but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co- workers].  Scores ranging from 41 to 50 reflect serious symptoms [e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting] or any serious impairment in social, occupational or school functioning [e.g., no friends, unable to keep a job].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication [e.g., speech is at times illogical, obscure, or irrelevant] or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school]. 

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2012). 

In addition to PTSD, for which service connection has been established, the record shows an additional diagnosis of depression.

It is now well-settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). 

The medical evidence in the instant case does not differentiate between the symptomatology associated with the Veteran's PTSD and that resulting from his nonservice-connected psychiatric disorders.  Accordingly, for the purposes of this decision, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected PTSD. 

Factual Background and Analysis

A February 2005 VA addiction therapist noted that the Veteran had recently completed an addiction support admission.  The axis I diagnosis was alcohol dependence and cocaine use, and axis II diagnosis was PTSD.  A GAF score of 40 was assigned.

The Veteran underwent a VA examination in February 2005.  He reported that he had been suffering from dreams, nightmares and flashbacks concerning his Vietnam memories as he had frequent intrusive memories and recollections.  He reported often waking up in a state of anxiety and cold sweats, and also becoming impulsive and attacking his wife while asleep.  He had a history of alcohol and drug abuse but was not currently using any chemical substances.  He was competent to handle his own money.  On examination, he was friendly and cooperative.  He answered questions appropriately, was alert and well-oriented to time, place and person.  His affect was depressed and his mood was anxious.  His judgment was okay and his understanding of his mental illness was limited.  He had only lost a few hours from work due to his PTSD symptoms.  There was no impairment of thought process or post-military stressors, and normal activities of daily living.  The diagnosis was chronic PTSD.  The examiner noted that the Veteran was currently not working due to PTSD problems and symptoms.  A GAF score of 44 was assigned reflecting the impact of his PTSD on his limited ability to work and socialize and also maintain a happy marriage.

A March 2005 VA psychological assessment noted that the Veteran had been hospitalized twice for his addictions and was currently in an addiction program.  His current PTSD symptoms were intrusive distressing recollections, recurrent distressing dreams, reliving his dreams, intense psychological distress at exposure to cues, avoidance of stimuli associated with the trauma and numbing, avoidance of activities, markedly diminished interest in activities, feeling of detachment and estrangement from others, and a restricted range of affect.  He currently also had persistent symptoms of increased arousal, sleep difficulty, irritability and anger, difficulty concentrating, hypervigilance and exaggerated startle response.  He had separated from his spouse and had two sisters from whom he was partially estranged.  His speech was within normal limits.  His thought content was appropriate to an interview setting, and his thought process was linear and rational.  His affect and mood was euthymic, and his insight and judgment were fair.  The diagnoses were PTSD and substance abuse in early remission.  A GAF score of 45 was assigned.

An April 2007 VA psychology note indicated that the Veteran had continuing irritability and difficulty with sleep.  He reported being irritable, experiencing nightmares and having paranoia.  He denied suicidal or homicidal ideation, and  auditory or visual hallucinations.  He did have some paranoid ideation related to his neighbors upstairs making noise which he thought was directed at him.  No delusional thought content was expressed.  He was lucid and oriented times three.  A GAF score of 45 was assigned.

A December 2011 VA treatment note indicated that the Veteran had a positive depression screening.

The Veteran underwent a VA examination in January 2013.  The examiner noted that the Veteran had a PTSD diagnosis and continued to exhibit symptoms of depression, anxiety, hypervigilance, withdrawal and sleep disturbance.  The Veteran's current GAF score was 53.  The examiner determined that the Veteran's psychiatric symptoms were best summarized as occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The examiner noted that no other mental disorder had been diagnosed.  The Veteran had two sons and one daughter.  He had very limited social activities.  He had not worked in the last 12 years.  He used Zoloft for depression and Trazadone for sleep problems but did not attend a regular therapeutic counseling program.  He drank occasionally but denied alcohol or drug abuse.  The Veteran experienced intrusive distressing recollections, recurrent distressing dreams, reliving his dreams, intense psychological distress at exposure to cues, avoidance of stimuli associated with the trauma and numbing, avoidance of activities, markedly diminished interest in activities, and a feeling of detachment and estrangement from others.  He had difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating and hypervigilance.  His PTSD symptoms caused clinically significant distress or impairment in social, occupational or other important areas of functioning.  He had depressed mood, anxiety, chronic sleep impairment, mild memory loss such as forgetting names directions or recent events disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a work-like setting.

After assessing the totality of the evidence, and taking into consideration the additional impairment from this disability as reflected by the history reported, subjective reports, and clinical findings the Board finds that the Veteran's symptoms more nearly approximate occupational and social impairment, with deficiencies in most areas.  Overall, the Veteran has had a history of anxiety, difficulty sleeping, vigilance symptoms, intrusive thoughts and flashbacks, decreased energy and motivation, social isolation, and experiencing a decrease in quality of life.

The Veteran has had GAF scores ranging from 40 to 53 with multiple treatment notes during this period assessing the Veteran with GAF scores of 45.  These GAF scores ranging between 41-50 are largely consistent with the assignment of a 70 percent disability rating.  

The Board notes that the January 2013 VA examiner indicated that the Veteran's psychiatric symptoms were best summarized as occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  While the Veteran has been in receipt of a 50 percent disability evaluation since December 1, 2004, this January 2013 VA examiner's description actually corresponds squarely with the schedular requirements for the assignment of a 30 percent disability rating.  

However, despite this description, the Board notes that the January 2013 VA examiner also indicated that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational or other important areas of functioning as he had depressed mood, anxiety, chronic sleep impairment, mild memory loss such as forgetting names directions or recent events disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances including work or a work-like setting. 

Accordingly, this evidence and the evidence prior to the January 2013 VA examination can be read as showing deficiencies in most of the areas listed under the criteria for a 70 percent rating.  As a result, a rating of 70 percent is granted. 

However, the Board finds that a disability rating in excess of 70 percent is not warranted for any period of the claim.  As noted above, the maximum rating of 100 percent requires total occupational and social impairment.  Private records, VA treatment records and VA examinations show no gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to maintain personal hygiene, disorientation to time or place, or memory loss for names of own relatives, own occupation, or own name. 

The Board notes that the Veteran was assigned a GAF score of 40 by a VA addiction therapist in February 2005 which reflected some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  However, VA treatment reports also noted that the Veteran had no current homicidal or suicidal thoughts or intentions, no auditory or visual hallucinations and he was oriented to person, place and time while his concentration and memory seemed intact.  Additionally, the Board notes that GAF scores are only one indication of the severity of a given service-connected mental disorder.  38 C.F.R. § 4.130, Diagnostic Code 9411; see also Carpenter, supra.  Accordingly, in this case, the overall evidence of record does not reflect that the Veteran's symptomatology was so severe as to merit a 100 percent evaluation.  

The Board acknowledges that the results of the VA examinations and the symptoms described in the mental health treatment notes do not indicate that the Veteran experiences all of the symptoms associated with a 70 percent disability rating for PTSD for the period specified above.  However, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that there are deficiencies in most areas is sufficient to warrant a 70 percent disability rating, even though all the specific symptoms listed for a 70 percent rating are not manifested.

Thus, for all the foregoing reasons, the Board finds that a 70 percent, but no higher, rating for PTSD, is warranted.


Extraschedular Considerations

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected PTSD.   See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2012). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The record demonstrates that the Veteran has not required hospitalization as a result of his service-connected PTSD disability.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  The Veteran's symptoms of anxiety, difficulty sleeping, vigilance, intrusive thoughts, flashbacks, decreased energy and motivation, social isolation, etc. are contemplated in the current 70 percent disability evaluation.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.


ORDER

Entitlement to a rating of 70 percent for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for service connection for hypertension.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Board notes that where a veteran served for at least 90 days during a period of war and manifests hypertension to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2012).

Regulations provide that hypertension for VA purposes means that the diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more.  Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2012).

The Veteran has a current diagnosis of hypertension and multiple treatment reports note a long history of hypertension.  On his separation examination in January 1968, his blood pressure reading was 126/78.  On a September 1968 VA examination, the Veteran's blood pressure reading was 118/84.

The record therefore contains evidence of a current disability, elevated blood pressure readings in service and an upward shift in the diastolic blood pressure readings between the time of service separation and a period within one year of separation from his service.  The Veteran has not been afforded a VA examination of his hypertension.  Accordingly, this case must be remanded for a VA medical examination to determine the nature of the Veteran's hypertension, and whether it is related to service.

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for hypertension, and that further medical examination and opinion in connection with this claim is warranted.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (4) (2012).  The Board finds that a medical opinion, based on full review of the record and supported by stated rationale, is needed to fairly resolve the claim on appeal.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002 & Supp. 2012). 

Additionally, while the claim is being remanded, any outstanding evidence should be identified and obtained.  

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA medical examination for his hypertension disability with an examiner of appropriate expertise to determine the nature and etiology of such a condition.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with this examination.  The examiner should review the claims folder before examining the Veteran and this fact should be noted in the accompanying medical report.

After thoroughly describing the nature and etiology of the Veteran's hypertension, the examiner must provide an opinion whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's hypertension was incurred in or aggravated by the Veteran's active duty military service.  

A complete rationale for all opinions reached should be provided.  If the examiner is unable to render any requested opinion, the examiner should explain in detail why such opinion could not rendered.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


